MURDOCK, Justice
(concurring in part and dissenting in part).
I concur in granting certiorari review as to the issue whether the decision of the Court of Civil Appeals is in conflict with the decision in Parker v. Parker, 946 So.2d 480 (Ala.Civ.App.2006). In addition, however, I would grant certiorari review because I believe this Court should consider the allegations of conflict between the substantive due-process principles recognized in Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), and McQuinn v. McQuinn, 866 So.2d 570 (Ala.Civ.App.2003), on the one hand, and the trial court’s involvement in certain details of the father’s parenting of his children during periods of visitation, on the other hand. See Part I.A. of my special writing in McQuinn, 866 So.2d at 578-80 (Murdock, J., concurring in part; concurring in the result in part; and dissenting in part).